DETAILED ACTION
The instant application having Application No. 17/221,581 filed on 04/02/2021 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13-15 and 27-30  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tolochko et al.  (WO2015180801A1 hereinafter Tolochko).

Regarding claim 1, Tolochko discloses “a method of wireless communication” as [(Page 10, line 34), The device 200 can be implemented as an Observed Time Difference Of Arrival (OTDOA) positioning subsystem for the physical layer (also referred to as layer 1 or LI) at the side of the mobile device 130. The OTDOA positioning subsystem is initiated by the telecommunications network 100 that transmits LTE Positioning Protocol (LPP) Information Elements (IEs) at certain times (cf. 3GPP TS 36.355, VIO.11.0, Section 6.5). The LPP IEs enable a Control and Configuration unit 402 to initialize the OTDOA capability of the mobile device 130… (Page 13, line 6), Fig. 5 illustrates an exemplary method 500 for controlling and configuring the positioning subsystem in the mobile device 130] “performed by a user equipment (UE), comprising: receiving at least one positioning reference signal (PRS) resource” [(Page 11, lines 8-16), The scheduler unit 404 calls, e.g. in response to the configuration, the PDP estimation unit 406 for processing of the PRS occasions that are transmitted within PRS subframes in the RSTD reporting interval (cf. 3GPP TS 36.133, V10.12.0, Section 8.1, 9.1, A.8.12 to A.8.14, A.9.8)…. For each PRS occasion, IQ samples are received and stored after a Fourier transformation to the frequency domain, e.g. in a post-FFT IQ-sample buffer unit 410 (cf. 3GPP TS 36.211, V10.7.0, Sections 6.10.4, 7.2). The IQ sample buffer unit 410 can be implemented as part of an OFDM receiver at the mobile device 130… (Page 8, lines 5-6),  In an exemplary LTE implementation, the PRSs are transmitted by each of the base stations 112 to 120 during designated PRS occasions] “from a reference transmission-reception point (TRP) and one or more neighboring TRPs;” [(Page 7, line 35), Fig. 1 schematically illustrates an exemplary telecommunications network 100 including a plurality of cells 102, 104, 106, 108 and 110 with associated base stations 112, 114, 116, 118 and 120, respectively. A mobile device 130 is wirelessly connected to the cell 110. The cell 110 serving the mobile device 130 is an example for a reference cell. The mobile device 130 receives radio signals including Positioning Reference Signals (PRSs) from three or more of the cells 102 to 110. In an exemplary LTE implementation, the PRSs are transmitted by each of the base stations 112 to 120 during designated PRS occasions.] “and processing the at least one PRS resource during a time window,” [(Page 11, lines 13-16), For each PRS occasion, IQ samples are received and stored after a Fourier transformation to the frequency domain, e.g. in a post-FFT IQ-sample buffer unit 410 (cf. 3GPP TS 36.211, V10.7.0, Sections 6.10.4, 7.2). The IQ sample buffer unit 410 can be implemented as part of an OFDM receiver at the mobile device 130…. (Page 12, lines 18-20), The configuration parameters are passed to the scheduler unit 404 that triggers in return the PDP estimation unit 406 every TPRS for processing of the post-FFT IQ- samples buffered in the unit 410] “wherein a length of the time window is less than or equal to an integer number of orthogonal frequency division multiplexing (OFDM) symbols of the at least one PRS resource that the UE is capable of processing, buffering, or both within the time window” [As discussed in previous citation, the buffering and processing time needs to be shorter than the time between two consecutive PRS occasions which are also measured integer numbers of OFDM symbols as described in Page 14, lines 21-24 and Fig. 8].  
Regarding claim 13, Tolochko discloses “further comprising: transmitting, to a location server, an indication of the integer number of OFDM symbols as a capability of the UE” as [(Page 6), A location server in the telecommunications network 100 uses the TOA measurements to determine the location of the mobile device 130.].  
Regarding claim 14, Tolochko discloses “further comprising: transmitting, to a location server, an indication of whether the UE is capable of symbol-level or slot-level PRS buffering” as [As discussed in previous citation, the buffering and processing time needs to be shorter than the time between two consecutive PRS occasions which are also measured integer numbers of OFDM symbols as described in Page 14, lines 21-24 and Fig. 8].
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 13.
Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 14.
Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-12 and 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tolochko in view of Huawei, HiSilicon (“Maintenance of DL PRS for NR positioning”; 3GPP TSG RAN WG1 Meeting #100bis-e; E-meeting, April 20 - April 30, 2020; R1-2001558; from Applicant’s IDS; hereinafter NPL).
Regarding claim 2, Tolochko does not specifically disclose wherein the integer number of OFDM symbols is determined based on a positioning frequency layer of the at least one PRS resource.
 In an analogous art, NPL teaches “wherein the integer number of OFDM symbols is determined based on a positioning frequency layer of the at least one PRS resource” as [(Page 4), Proposal 1: For a slot on a positioning frequency layer, the PRS duration is a set of consecutive symbols within the slot that covers PRS symbols from all TRPs, where the PRS symbols from each TRP is associated with an nr-DL-PRS-ExpectedRSTD and nr-DL-PRS-ExpectedRSTD-Uncertainty].  
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Tolochko with the modified system of NPL to improve the remaining issues of PRS processing capability, i.e., the interpretation of the following capability signaling at both UE and LMF side [NPL: Page 1].
Regarding claim 3, the combination of Tolochko and NPL, specifically NPL teaches “wherein the length of the time window is based on a numerology of the at least one PRS resource and a smallest interval of the integer number of OFDM symbols for the numerology within a slot that covers a union of potential PRS symbols” as [(Page 6),                 
                    S
                
             is the smallest set of consecutive slots within the PRS periodicity in the positioning frequency layer that contains all PRS across TRPs …                 
                    μ
                
             is the numerology of the PRS resources in the positioning frequency layer].  
Regarding claim 4, the combination of Tolochko and NPL, specifically NPL teaches “wherein the time window is calculated as: 
    PNG
    media_image1.png
    47
    86
    media_image1.png
    Greyscale
 where S is a set of slots within a periodicity of PRS in a positioning frequency layer that contains potential PRS, p is a numerology of PRS resources in the positioning frequency layer, and [TStart Ts nd] is an interval of the integer number of OFDM symbols for the numerology p within slot s that covers a union of potential PRS symbols” as [(Page 6), If UE is configured by higher layers to receive PRS symbols with the periodicity                 
                    P
                
            , the PRS symbols duration                 
                    K
                
             shall be calculated by
-	                
                    K
                    =
                    
                        
                            ∑
                            
                                s
                                ∈
                                S
                            
                        
                        
                            
                                
                                    K
                                
                                
                                    s
                                
                            
                        
                    
                
            
-	                
                    
                        
                            K
                        
                        
                            s
                        
                    
                    =
                    
                        
                            1
                        
                        
                            
                                
                                    2
                                
                                
                                    μ
                                
                            
                            
                                
                                    N
                                
                                
                                    s
                                    y
                                    m
                                    b
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                            
                        
                    
                    
                        
                            c
                            e
                            i
                            l
                            
                                
                                    
                                        
                                            2
                                        
                                        
                                            μ
                                        
                                    
                                    
                                        
                                            N
                                        
                                        
                                            s
                                            y
                                            m
                                            b
                                        
                                        
                                            s
                                            l
                                            o
                                            t
                                        
                                    
                                    
                                        
                                            T
                                        
                                        
                                            s
                                        
                                        
                                            e
                                            n
                                            d
                                        
                                    
                                
                            
                            -
                            f
                            l
                            o
                            o
                            r
                            
                                
                                    
                                        
                                            2
                                        
                                        
                                            μ
                                        
                                    
                                    
                                        
                                            N
                                        
                                        
                                            s
                                            y
                                            m
                                            b
                                        
                                        
                                            s
                                            l
                                            o
                                            t
                                        
                                    
                                    
                                        
                                            T
                                        
                                        
                                            s
                                        
                                        
                                            s
                                            t
                                            a
                                            r
                                            t
                                        
                                    
                                
                            
                        
                    
                
            
where
-	                
                    S
                
             is the smallest set of consecutive slots within the PRS periodicity in the positioning frequency layer that contains all PRS across TRPs
-	                
                    μ
                
             is the numerology of the PRS resources in the positioning frequency layer
-	                
                    
                        
                            N
                        
                        
                            s
                            y
                            m
                            b
                        
                        
                            s
                            l
                            o
                            t
                        
                    
                
             is the number of symbols in a slot
-	                
                    
                        
                            
                                
                                    T
                                
                                
                                    s
                                
                                
                                    s
                                    t
                                    a
                                    r
                                    t
                                
                            
                            ,
                             
                            
                                
                                    T
                                
                                
                                    s
                                
                                
                                    e
                                    n
                                    d
                                
                            
                        
                    
                
             is smallest interval in ms within slot                 
                    s
                
             that covers the union of the potential PRS symbols from all TRPs, each of which is determined by nr-DL-PRS-ExpectedRTSD, nr-DL-PRS-ExpectedRSTD-Uncertainty, and the PRS symbol occupancy within slot                 
                    s
                
            .].  
Regarding claim 5, the combination of Tolochko and NPL, specifically NPL teaches “wherein the set of slots is determined based on an expected reference signal time difference (RSTD) parameter and an expected RSTD uncertainty parameter for the one or more neighboring cells, and a PRS symbol occupancy within slot s” as [(Page 6),                 
                    
                        
                            
                                
                                    T
                                
                                
                                    s
                                
                                
                                    s
                                    t
                                    a
                                    r
                                    t
                                
                            
                            ,
                             
                            
                                
                                    T
                                
                                
                                    s
                                
                                
                                    e
                                    n
                                    d
                                
                            
                        
                    
                
             is smallest interval in ms within slot                 
                    s
                
             that covers the union of the potential PRS symbols from all TRPs, each of which is determined by nr-DL-PRS-ExpectedRTSD, nr-DL-PRS-ExpectedRSTD-Uncertainty, and the PRS symbol occupancy within slot                 
                    s
                
            ].  
Regarding claim 6, the combination of Tolochko and NPL, specifically NPL teaches “wherein the interval of the integer number of OFDM symbols for the numerology p is based on an expected RSTD parameter and an expected RSTD uncertainty parameter for the one or more neighboring cells, and a PRS symbol occupancy within slot s” as [(Page 6),                 
                    
                        
                            
                                
                                    T
                                
                                
                                    s
                                
                                
                                    s
                                    t
                                    a
                                    r
                                    t
                                
                            
                            ,
                             
                            
                                
                                    T
                                
                                
                                    s
                                
                                
                                    e
                                    n
                                    d
                                
                            
                        
                    
                
             is smallest interval in ms within slot                 
                    s
                
             that covers the union of the potential PRS symbols from all TRPs, each of which is determined by nr-DL-PRS-ExpectedRTSD, nr-DL-PRS-ExpectedRSTD-Uncertainty, and the PRS symbol occupancy within slot                 
                    s
                
            ].  
Regarding claim 7, the combination of Tolochko and NPL, specifically NPL teaches “wherein a potential PRS comprises a PRS that is expected to be received within a duration of symbols based on an expected RSTD parameter and an expected RSTD uncertainty parameter for the one or more neighboring cells, and a PRS symbol occupancy within slot s” as [(Page 2), PRS receiving windows,  each of which is associated with a TRP and is given by nr-DL-PRS-ExpectedRSTD, and nr-DL-PRS-ExpectedRSTD-Uncertainty].  
Regarding claim 8, the combination of Tolochko and NPL, specifically NPL teaches “further comprising: determining a time-domain search window of a PRS resource j of the at least one PRS resource as S; = [Titart, Tnd], where: for a PRS resource from a neighboring TRP of the one or more neighboring TRPs, [Titart, Tnd] is a smallest interval of the integer number of OFDM symbols for a numerology I1 of a positioning frequency layer that includes an interval based on an expected RSTD parameter and an expected RSTD uncertainty parameter for the one or more neighboring cells, and a configured PRS symbol occupancy of a slot, and for a PRS resource from the reference TRP, [Titart, Tnd] is a smallest interval of the integer number of OFDM symbols for the numerology Iy of the positioning frequency layer that includes an interval determined by the configured PRS symbol occupancy of the slot” [(Page 6), If UE is configured by higher layers to receive PRS symbols with the periodicity                 
                    P
                
            , the PRS symbols duration                 
                    K
                
             shall be calculated by
-	                
                    K
                    =
                    
                        
                            ∑
                            
                                s
                                ∈
                                S
                            
                        
                        
                            
                                
                                    K
                                
                                
                                    s
                                
                            
                        
                    
                
            
-	                
                    
                        
                            K
                        
                        
                            s
                        
                    
                    =
                    
                        
                            1
                        
                        
                            
                                
                                    2
                                
                                
                                    μ
                                
                            
                            
                                
                                    N
                                
                                
                                    s
                                    y
                                    m
                                    b
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                            
                        
                    
                    
                        
                            c
                            e
                            i
                            l
                            
                                
                                    
                                        
                                            2
                                        
                                        
                                            μ
                                        
                                    
                                    
                                        
                                            N
                                        
                                        
                                            s
                                            y
                                            m
                                            b
                                        
                                        
                                            s
                                            l
                                            o
                                            t
                                        
                                    
                                    
                                        
                                            T
                                        
                                        
                                            s
                                        
                                        
                                            e
                                            n
                                            d
                                        
                                    
                                
                            
                            -
                            f
                            l
                            o
                            o
                            r
                            
                                
                                    
                                        
                                            2
                                        
                                        
                                            μ
                                        
                                    
                                    
                                        
                                            N
                                        
                                        
                                            s
                                            y
                                            m
                                            b
                                        
                                        
                                            s
                                            l
                                            o
                                            t
                                        
                                    
                                    
                                        
                                            T
                                        
                                        
                                            s
                                        
                                        
                                            s
                                            t
                                            a
                                            r
                                            t
                                        
                                    
                                
                            
                        
                    
                
            
where
-	                
                    S
                
             is the smallest set of consecutive slots within the PRS periodicity in the positioning frequency layer that contains all PRS across TRPs
-	                
                    μ
                
             is the numerology of the PRS resources in the positioning frequency layer
-	                
                    
                        
                            N
                        
                        
                            s
                            y
                            m
                            b
                        
                        
                            s
                            l
                            o
                            t
                        
                    
                
             is the number of symbols in a slot
-	                
                    
                        
                            
                                
                                    T
                                
                                
                                    s
                                
                                
                                    s
                                    t
                                    a
                                    r
                                    t
                                
                            
                            ,
                             
                            
                                
                                    T
                                
                                
                                    s
                                
                                
                                    e
                                    n
                                    d
                                
                            
                        
                    
                
             is smallest interval in ms within slot                 
                    s
                
             that covers the union of the potential PRS symbols from all TRPs, each of which is determined by nr-DL-PRS-ExpectedRTSD, nr-DL-PRS-ExpectedRSTD-Uncertainty, and the PRS symbol occupancy within slot                 
                    s
                
            .
].  
Regarding claim 9, the combination of Tolochko and NPL, specifically NPL teaches “wherein the integer number of OFDM symbols is a union of time-domain search windows across all resources of a positioning frequency layer” as [(Page 9), Proposal 2: For a slot on a positioning frequency layer, the PRS duration is a set of consecutive symbols within the slot that covers PRS symbols from all TRPs, where the PRS symbols from each TRP is associated with an nr-DL-PRS-ExpectedRSTD and nr-DL-PRS-ExpectedRSTD-Uncertainty].  
Regarding claim 10, the combination of Tolochko and NPL, specifically NPL teaches “wherein, based on a slot containing any potential PRS symbols, all symbols of the slot are included in the integer number of OFDM symbols” as [(Page 4), For a slot on a positioning frequency layer, the PRS duration is a set of consecutive symbols within the slot that covers PRS symbols from all].  
Regarding claim 11, the combination of Tolochko and NPL, specifically NPL teaches “wherein, for a slot that contains two or more disjoint intervals with potential PRS symbols, the integer number of OFDM symbols comprises a union of a duration from a first symbol of the slot to a last symbol of a first PRS resource expected to be received during the slot and a duration from a second symbol of the slot during which a first symbol of a second PRS resource is expected to be received to a last symbol of the slot” as [(Page 3), It is also possible that PRS symbols from different TRPs are scattered across different symbols in a slot; causing discontinuous bursts within a slot as shown in Figure 3. It is worth clarifying whether the durations of each individual burst are counted, which allows multiple bursts to be counted within a slot, or a single duration that covers all bursts is counted. Our view is that, for simplicity, only a single longer continuous duration should be used in this case. The duration starts with the first symbol that overlaps with at least one PRS, and ends with the last symbol that overlaps with at least one PRS.].  
Regarding claim 12, the combination of Tolochko and NPL, specifically NPL teaches “wherein, for a slot that does not contain two or more disjoint intervals with potential PRS symbols, the integer number of OFDM symbols comprises a first symbol of the slot during which PRS are expected to be received to a last symbol of the slot during which PRS are expected to be received” as [(Page 3), It is also possible that PRS symbols from different TRPs are scattered across different symbols in a slot; causing discontinuous bursts within a slot as shown in Figure 3. It is worth clarifying whether the durations of each individual burst are counted, which allows multiple bursts to be counted within a slot, or a single duration that covers all bursts is counted. Our view is that, for simplicity, only a single longer continuous duration should be used in this case. The duration starts with the first symbol that overlaps with at least one PRS, and ends with the last symbol that overlaps with at least one PRS.].  

Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 10.
Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 11.
Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463